Name: Council Implementing Regulation (EU) 2018/281 of 26 February 2018 implementing Regulation (EU) 2016/1686 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: nan

 26.2.2018 EN Official Journal of the European Union LI 54/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/281 of 26 February 2018 implementing Regulation (EU) 2016/1686 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/1686 of 20 September 2016 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them (1), and in particular Article 4(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 September 2016, the Council adopted Regulation (EU) 2016/1686. (2) In view of the continued threat posed by ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them, one person should be added to the list of natural and legal persons, entities and bodies in Annex I to Regulation (EU) 2016/1686. (3) Annex I to Regulation (EU) 2016/1686 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2016/1686 is amended as set out in the Annex to this Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) OJ L 255, 21.9.2016, p. 1. ANNEX The following is added to Annex I to Regulation (EU) 2016/1686: A. Persons 1. Fabien CLAIN (a.k.a. Omar); date of birth: 30 January 1978; place of birth: Toulouse (France); Nationality: French; Passport number No 06AP104665 issued on 16.1.2006 (expired); national identity card number: No 150161100206 issued on 8.1.2015 (valid until 7.1.2030)..